Citation Nr: 1014147	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), to include as secondary to herbicides 
exposure.  

2.  Entitlement to service connection for Peyronie's disease.  

3.  Entitlement to service connection for erectile 
dysfunction (ED) with hypogonadism.  

4.  Entitlement to service connection for bladder neck 
contracture (claimed as urinary conditions and bladder neck 
outlet with obstructive symptoms).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June1969.  
He served in Vietnam from June 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO),.  

In February 2010, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of that hearing 
is of record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
BPH, Peyronie's disease, ED, and bladder neck contracture 
based on service incurrence.  He maintains that he was 
treated for continuous bladder infections while in Vietnam.  
He was stationed at Long Binh Army Depot and treated at Camp 
Camelot dispensary.  He also indicates that shortly after 
service, he began treatment with a physician whose records 
are no longer available.  However, that physician's nurse has 
indicated in an affidavit to VA that that the Veteran was 
treated from the late 1960's until he moved from Pensacola.  

A review of the record reveals that the Veteran's service 
medical records are associated with the claims folder.  
Unfortunately, the records indicating treatment for urinary 
infections and prostate difficulties by the Veteran while 
stationed in Vietnam are not associated with the claims 
folder.  Since the Veteran asserts that he received treatment 
in service, the RO/AMC should seek morning reports and sick 
call logs during the Veteran's service in Vietnam.  

It is important to note that the Veteran states that he has 
BPH, Peyronie's disease, ED, and bladder neck contracture as 
a result of service, and in the alternative, BPH due to 
herbicide exposure.  Although he has not submitted medical 
evidence to substantiate these claims, he is able to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
Affidavits from his physician's nurse, his wife, and a family 
friend indicate that he has been receiving treatment for 
urinary conditions since the 1960's.  Although he has not 
presented medical evidence to prove these conditions were 
caused by service, the Veteran does have the aforementioned 
disorders that he is claiming.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Based on the elements set forth, the Veteran 
requires VA examination which addresses the Veteran's 
statements relative to the origin of his disorders.  

Additionally, during his February 2010 Travel Board hearing, 
the Veteran testified that he receives treatment for his 
conditions at the VA, Panama City.  He stated that he was 
last treated in October 2009 and was scheduled to be seen in 
March 2010.  The Board observes that there may be outstanding 
pertinent VA medical records.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  On remand, the RO should obtain all outstanding 
pertinent medical records from the VA Panama City, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2009) as 
regards requesting records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should initiate a 
search of the National Archives, 
National Personnel Records Center 
(NPRC) and any other source it finds 
appropriate, and attempt to locate 
any morning reports and/or sick call 
logs for the Veteran's unit for the 
period of June 1968 to June 1969, 
the time he served in Vietnam.  

2.  Obtain all VA medical records 
from 2007 to the present for the 
Veteran's VA medical records from 
the VA Panama City, and associate 
those records with the claims 
folder.  

3.  Schedule the Veteran for a VA 
genitourinary examination to 
determine the etiology of the 
Veteran's claimed BPH, Peyronie's 
disease, ED, and bladder neck 
contracture.  The claims folder and 
a copy of this remand will be 
reviewed by the examiner in 
conjunction with this examination, 
and the examiner must acknowledge 
such receipt and review in any 
report generated as a result of this 
examination.  All indicated studies 
should be made.  The examiner should 
opine whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's BPH, 
Peyronie's disease, ED, and bladder 
neck contracture are due to his 
active service or if it is at least 
as likely as not that the Veteran's 
BPH is due to inservice exposure to 
herbicides.  The opinion must be 
based on a review of the entire 
claims file and contain a complete 
rationale.  

4.  The Veteran is hereby notified 
that it is his responsibility to 
report for the examinations, to 
cooperate in the development of the 
claims, and that the consequences 
for failure to report for a VA 
examination without good cause may 
include denial of the claim.  See 
38 C.F.R. § 3.158, 38 C.F.R. § 3.655 
2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, 
documentation should be obtained 
which shows that notice of the 
scheduled examination was sent to 
the Veteran's last known address.  
It should also be indicated whether 
any notice sent was returned as 
undeliverable.  

5.  Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for BPH, Peyronie's 
disease, ED, and bladder neck 
contracture, to include BPH as due 
to herbicide exposure.  The RO/AMC 
must ensure that all directed 
factual and medical development as 
noted above is completed.  In the 
event that the examination report 
does not contain sufficient detail, 
the RO/AMC must take any appropriate 
action by return of the report to 
the examiner for corrective action.  
If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, he and his 
representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets 
forth the applicable legal criteria 
pertinent to this appeal, to include 
the laws and regulations on service 
connection, and herbicide exposure.  
They should be given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

